Third District Court of Appeal
                               State of Florida

                          Opinion filed July 6, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0275
                       Lower Tribunal No. 13-26649
                          ________________


                              Alisha Wynn,
                                  Appellant,

                                     vs.

                              David Urode,
                                  Appellee.


     An Appeal from non-final orders from the Circuit Court for Miami-
Dade County, Scott M. Bernstein, Judge.

      Weinberger Law, PLLC, and John Weinberger (Clermont), for
appellant.

      Kaplan Loebl, LLC, and Liliana Loebl and Amanda B. Haberman, for
appellee.


Before LINDSEY, GORDO and BOKOR, JJ.

     PER CURIAM.

     Affirmed.